In a proceeding to enforce a certain judgment, which is in petitioner’s favor and against respondent, by the sale of certain real property, petitioner appeals from an order of the Supreme Court, Orange County, entered August 3, 1976, which, inter alia, denied his motion for a summary determination of the proceeding. Order modified by adding thereto a provision directing petitioner to join, as parties respondent herein, those other persons who are presently defendants in a related action pending in the Supreme Court, Orange County, and whose rights shall be determined at the trial to be held in this proceeding. As so modified, order affirmed, without costs or disbursements. A summary determination may not be made where there are unresolved questions of fact and where the appropriate parties are not present. A summary determination herein would infringe upon the rights of those equitable owners concerned with the present proceeding who are defendants in a related pending action and who should be respondents in this proceeding. Hopkins, Acting P. J., Martuscello, Damiani and Suozzi, JJ., concur.